DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21-25, 29, 31, 40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-5, 9-11 of U.S. Patent No. 11223893  (US Application No. 16/258997).  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are anticipated by the scope of the claims in the patent, as shown in the table below for example:
17572805
17258997
21. A method comprising: 

obtaining information relating to a user of an audio output element that outputs audio signals, 


wherein at least portion of the audio output element is in contact with the user; 

assessing based on the obtained information, one or both of outputting of the audio signals and contact between the audio output element and the user; and 

determining based on the assessing, one or more adjustments applicable to the audio output element, wherein: at least one adjustment applies to positioning of the at least portion of the audio output element relative to the user; and the determining comprises configuring the at least one adjustment to account for and/or counteract effects of the positioning of the at least portion of the audio output element on one or both of outputting of the audio signals and the contact between the audio output element and the user.  

1. A method comprising: 

obtaining information relating to a user of an audio output element that outputs audio signals, wherein: the obtained information comprises sensory information generated by one or more sensors configured for generating information relating to the user; and 

at least a portion of the audio output element is in contact with the user; 


assessing based on the obtained information and user preferences, one or more conditions affecting one or both of outputting of the audio signals and the contact between the audio output element and the user; 


determining based on the one or more conditions and user input, one or more adjustments applicable to the audio output element, wherein: at least one adjustment applies to positioning of the at least a portion of the audio output element relative to the user; and the determining comprises configuring the at least one adjustment to account for and/or counteract effects of the one or more conditions on at least the contact between the audio output element and the user.


Claim(s) 21 and 29 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 9 of U.S. Patent No. 10194230 (US Application No. 14827309). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are anticipated by the scope of the claims in the patent, as shown in the table below for example:
 	Regarding claim 21, Kulavik (claim 1) teaches 2 method comprising: obtaining information relating to a user of an audio output element that outputs audio signals (lines 1-3), wherein at least a portion of the audio output element (lines 2-3) is m contact with the user; assessing based on the obtained information, one or more conditions affecting outputting of the audio signals and/or the contact between the audio output element and the user (line 5) determining based on the one or more conditions one or more adjustments applicable of the audio output element (lines 6-8), wherein: at least ore adjustment applies to positioning of the at least a portion of the audio output element relative to the user; and the determining comprises  configuring the of least one adjustment to account for and/or counteract effects of the one or more conditions on one or both of the outputting of the audio signals and the contact between the audio output clement and the user (lines 8-12).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b), or the following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 21, it is not understood what is meant by “assessing based on the obtained information, one or both of outputting of the audio signals and contact between the audio output element and the user.”  1) The sentence structure is not understood when it is stated “assessing…” for “outputting of the audio signal.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 26-40 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Goldstein (US Publication No. 20140146989). 
Regarding claim 21, 23-25, Goldstein teaches a method comprising: obtaining information relating to a user of an audio output element that outputs audio signals, wherein at least portion of the audio output element (speaker, 214) is in contact with the user (¶0053-0057, wherein the physical parameters of occlusion are obtained =, the parameters are used to select the amount of attenuation needed); assessing based on the obtained information, one or both of outputting of the audio signals and contact between the audio output element and the user (occlusion to prevent noise and damage to the ear by pressure; ¶0003-0007); and determining based on the assessing, one or more adjustments applicable to the audio output element (speaker, 214), wherein: at least one adjustment applies to positioning of the at least portion of the audio output element relative to the user; and the determining comprises configuring the at least one adjustment to account for and/or counteract effects of the positioning of the at least portion of the audio output element on one or both of outputting of the audio signals and the contact between the audio output element and the user (occlusion to prevent noise and damage to the ear by pressure; ¶0003-0007).  

 	Regarding claim 22, Goldstein teaches the method of claim 21, wherein the assessing comprises assessing one or more of: ambient noise, and one or more characteristics associated with at least one component of the audio output element that is used in controlling the contact (occlusion to prevent noise and damage to the ear by pressure; ¶0003-0007).
  
 	Regarding claim(s) 26-27, Goldstein teaches the method of claim 24, wherein the one or more positioning components (220; inflation component)comprise at least one physically-adjustable component, and wherein the modifying of one or more characteristics comprises making at least one physical adjustment in the at least one physically-adjustable component.

 	Regarding claim 28, Goldstein teaches the method of claim 27, wherein modifying the inflation of the at least one element comprise adjusting one or more both of injection of a substance into and releasing of the substance from the at least one inflation element (¶0053-0115; wherein it is taught to apply and how to apply adjustments for positioning).  

 	Regarding claim 29, 31-32, Goldstein teaches a system comprising: an audio output element (speaker, 214) that is configured to output audio signals, wherein at least portion of the audio output element (speaker, 214) is in contact with the user; at least one circuit that is configured to: obtain information (¶0053-0057, wherein physical parameters of occlusion are obtained, the parameters are used to select the amount of attenuation needed) relating to the user; assess, based on the obtained information, one or both of outputting of the audio signals and contact between the audio output element and the user (occlusion to prevent noise and damage to the ear by pressure; ¶0003-0007); and determine, based on the assessing, one or more adjustments applicable to the audio output element, wherein: at least one adjustment applies to positioning of the at least portion of the audio output element relative to the user; and the determining comprises configuring the at least one adjustment to account for and/or counteract effects of the positioning of the at least portion of the audio output element on one or both of outputting of the audio signals and the contact between the audio output element (speaker, 214) and the user (¶0063-0115; wherein it is taught to apply and how to apply adjustments for positioning). 
 
 	Regarding claim 30, Goldstein teaches the system of claim 29, wherein the at least one circuit is configured to assess, based on the obtained information, one or more of: ambient noise, and one or more characteristics associated with at least one component of the audio output element that is used in controlling the contact (occlusion to prevent noise and damage to the ear by pressure; ¶0003-0007).  

 	Regarding claim 33, Goldstein (220) teaches the system of claim 32, wherein at least one of the one or more positioning elements (220) is incorporated into or coupled to the audio output element (speaker, 214).
  
 	Regarding claim 34, Goldstein teaches the system of claim 32, further comprising an adjuster (220) configured to generate a force for modifying at least one of the one or more characteristics of at least one of the one or more positioning components.  

 	Regarding claim 35, Goldstein teaches the system of claim 34, wherein the adjuster (220) is configured to generate the force based on activities of the user.  

 	Regarding claim 36, Goldstein teaches the system of claim 32, wherein the one or more positioning components comprise at least one physically-adjustable component, and wherein modifying the one or more characteristics comprises making at least one physical adjustment in the at least one physically-adjustable component (¶0063-0115, wherein it is taught to apply and how to apply adjustments for positioning).  

 	Regarding claim 37, Goldstein teaches the system of claim 36, wherein the at least one physically-adjustable component comprises an inflation element, and wherein modifying the one or more characteristics comprises modifying inflation of the at least one inflation element to affect the contact with the user (¶0053-0115; wherein it is taught to apply and how to apply adjustments for positioning).  

 	Regarding claim 38, Goldstein teaches the system of claim 37, comprising an inflation adjuster (220) that is configured to adjust the inflation of the at least one inflation element.  

 	Regarding claim 39, Goldstein teaches the system of claim 38, wherein the inflation adjuster (220) is configured to modify the inflation of the at least one element by adjusting one or more both of injection of a substance into and releasing of the substance from the at least one inflation element.  

 	Regarding claim 40, Goldstein teaches the system of claim 29, wherein the audio output element comprises one or more of: a headphone, a headset, an in-ear headphone, and an earbud (earpiece device, which could include all of the above, ¶0005).
Examiner’s Note
	As stated in the Final Rejection (US Application No. 16/258997; dated 9/4/2020; pages 7-8), Goldstein teaches a hearing device capable of performing the method of a system that causes and attenuation a condition (occlusion in the ear). 
  	As per the passages cited, the occlusion is controlled by the device by obtaining
information relating the amount of the occlusion effect which effects the audio output, assessing
the infomation received, and determining based on the occlusion effect the selected
adjustment/attenuation that needs to be applied (¶0003-0007, ¶0053-0057).
 	Furthermore, the term “obtaining” does not limit the source of the information as being
other than selected.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
October 21, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653